Per Curiam.
Upon a careful examination of the ease, we are satisfied that the findings of fact and the conclusions of law by the learned trial judge are well warranted, and that no error was committed on the trial to the prejudice of appellant. The evidence was sufficient to authorize the inference that the money paid for the assignment of the judgment was advanced by defendant for the benefit of Earle; that the property levied on was enough to satisfy the judgment; that the withdrawal of the levy was by authority of defendant; and that Elagler was an accommodation indorser for Earle of the note on which the judgment was obtained. The relation between defendant and Earle, and the evident concert between them for enforcement of the judgment, make the declarations of Earle, in prosecution of their purpose, competent evidence against defendant. The judgment should be affirmed, with costs.